Citation Nr: 1511179	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971 and from May 1974 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The May 2010 rating decision granted entitlement to service connection for bilateral hearing loss and awarded a 0 percent (noncompensable) rating effective February 22, 2010.  The Veteran has perfected an appeal of the assigned disability rating.

Jurisdiction of this claim has been transferred to the RO in New Orleans, Louisiana.  


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no more than Level I hearing in the right ear and no more than Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a March 2010 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records, and the Veteran has submitted a private audiology report.

In a March 2014 statement, the Veteran's accredited representative objected that the RO had denied a higher rating based on outdated evidence, noting that the VA examination was three years old and that the treatment records were four to six years old.  The Board notes, however, that the VA examination that had formed the basis of the May 2010 rating decision had been conducted in April 2010, one month prior to the rating decision.  The Board further notes that VA medical records have been routinely updated and added to the claims file during the processing of the Veteran's claim, and that VA medical records from as recently as October 2012 have been associated with the claims file.  Such evidence was of record when the statement of the case was issued in March 2013 and the supplemental statement of the case was issued in August 2013.  The Board further notes that the Veteran underwent a VA examination in April 2013.  The Board therefore finds that the Veteran's representative has not adequately supported his contentions that the evidence of record is too old to form the basis for a decision in this claim.

The representative's March 2014 statement also objects to the adequacy of the April 2010 VA examination.  Specifically, he states that the examination "is based on the somewhat outdated puretone audiometry examination used by the VA, instead of the more advanced hearing tests, such as the Otoacoustic Emissions, Auditory Brainstem response or Conditioned Play Audiometry tests."  VA regulations require, however, that "[a]n examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test."  38 C.F.R. § 4.85 (2014).  The April 2010 and April 2013 examination reports reflect use of the required testing methodologies, and the Board otherwise finds that the examiners reviewed the claims file and interviewed the Veteran in order to accurately characterize the severity of his bilateral hearing loss in terms that can be applied to VA's rating criteria.  In light of the above, the Board finds that the April 2010 and April 2013 VA examination reports form an adequate basis to evaluate the Veteran's claim.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  As will be discussed in more detail below, the Board observes that the examination reports describe the Veteran's reported functional impairment.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination reports.  For these reasons, the Board concludes that the report of the April 2010 and April 2013 examinations provide an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

There are two audiological evaluations of record whose readings were obtained pursuant to the methods described in 38 C.F.R. § 4.85.  The April 2013 private audiology report that was submitted by the Veteran notes puretone testing levels that are comparable to those that were obtained at the April 2013 VA examination.  The speech discrimination testing of the April 2013 private evaluation, however, was noted to have been conducted using live voice testing using words found on the W-22 (rather than Maryland CNC) word list.  This testing does not conform to the standards listed in 38 C.F.R. § 4.85, and the Board may therefore not use the findings of the April 2013 private evaluation when evaluating the severity of the Veteran's service-connected hearing loss.

The Veteran underwent a VA examination in April 2010.  At this examination, the Veteran reported that he has great difficulty hearing speech in noisy environments.  The resulting examination report shows puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
50
50
LEFT
25
25
70
70
75

The puretone threshold average was 42.5 decibels in the right ear and 60 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The above audiological findings show Level I hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI.  Under Table VII, these findings do not warrant a compensable rating.

The Board notes that there is an exceptional pattern of hearing impairment in the left ear pursuant to 38 C.F.R. § 4.86(b).  When applied to Table VIA, a left ear hearing acuity of Level IV results.  Under Table VII, these findings do not warrant a compensable rating.

The Veteran also underwent a VA examination in April 2013.  At this examination, the Veteran reported that he has difficulty hearing and understanding in background noise.  The resulting examination report shows puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
50
60
LEFT
25
25
65
70
80

The puretone threshold average was 45 decibels in the right ear and 60 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The above audiological findings show Level I hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI.  The Board notes that there is no exceptional pattern of hearing impairment in the ears pursuant to 38 C.F.R. § 4.86(a) or (b).  Under Table VII, these findings do not warrant a compensable rating.

In reaching this conclusion, the Board acknowledges the contentions put forth by the Veteran's accredited representative in the March 2014 statement, "that the veteran is Service-Connected for Tinnitus, yet that hearing condition cause and effect to the veteran's hearing loss was not explored and addressed."  The Board notes that the Veteran is service-connected for tinnitus and has been assigned a 10 percent rating for the impairment that is caused by that disability.  The Board observes that any effect the Veteran's tinnitus has on his ability to hear or to understand speech would be reflected in the puretone and Maryland CNC testing.  The Veteran's accredited representative has not identified any additional effects that the Veteran's tinnitus has on his hearing that are not measured by the applicable testing, and the Veteran himself has not alleged such additional impairment.  

The Board also acknowledges the contentions put forth by the Veteran, including in his November 2010 notice of disagreement and his April 2013 substantive appeal, regarding the impact his service-connected bilateral hearing loss on his ability to hear and understand people when there is background noise or when more than one person is talking.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a compensable disability rating at any point during this appeal.  There is no competent evidence of record to refute the examination findings.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a compensable disability rating for bilateral hearing loss is not warranted.  In addition, the assignment of staged ratings has been considered and is not for application.  See Hart, supra.

In reaching this conclusion, the Board also has considered whether the appellant is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the appeals period.

Specifically, as discussed above, the relevant hearing loss criteria contemplate both the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacts his ordinary conditions of daily life.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  

The Board, therefore, has determined that the available schedular evaluation for the service-connected bilateral hearing loss in this claim is adequate.  Therefore, referral of the bilateral hearing loss disability in this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


